Appeal from two orders of the Supreme Court at Special Term, entered April 29, 1946, in Hew York County, which denied motions by petitioners to stay the arbitration demanded by defendant by written demand dated February 5, 1946, and by supplemental written demand dated February 13, 1946, respectively.

Per Curiam.

The orders appealed from should be reversed, with $20 costs and disbursements to the appellants, and the motions to stay the arbitration granted. The stay shall be without prejudice, however, to the service of an amended demand restating C, D and E as originally demanded, and amending A, B and F as follows: (1) With respect to item A eliminating “ compound ” interest and setting forth the amounts of principal and interest involved; (2) with respect to item B, setting forth the amount involved, and (3) with respect to item F specifying the nature of further issue or issues, if any, in dispute and the amount or amounts, if any, involved.
Martin, P. J., Grlennon, Dore, Cohn and Van Voorhis, JJ., concur.
Orders unanimously reversed, with $20 costs and disbursements' to the appellants, and the motions to stay arbitration granted. Settle order on notice.